NUMBER 13-22-00122-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                           IN RE MICHAEL LEE BRACEWELL


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        On March 24, 2022, relator Michael Lee Bracewell filed a petition for writ of

mandamus through which he asserts, in six issues, that the trial court abused its discretion

by disqualifying relator’s counsel of record, Katie P. Klein. We deny the petition for writ of

mandamus.




         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). “The relator bears the burden of proving these two

requirements.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker, 827 S.W.2d at 840.

       Disqualification of a party’s counsel is a severe remedy. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding); In re Nitla S.A. de C.V.,

92 S.W.3d 419, 422 (Tex. 2002) (orig. proceeding) (per curiam); In re Tex. Windstorm

Ins. Ass’n, 417 S.W.3d 119, 128–29 (Tex. App.—Houston [1st Dist.] 2013, orig.

proceeding). “It can result in immediate and palpable harm, disrupt trial court proceedings,

and deprive a party of the right to have counsel of choice.” In re Nitla S.A. de C.V., 92

S.W.3d at 422. “Disqualification can delay proceedings in the trial court, require the client

to engage a successor attorney, and, in appropriate cases, deprive the client of work

product done on his behalf by the disqualified attorney.” In re Tex. Windstorm Ins. Ass’n,

417 S.W.3d at 129. “Because of the serious consequences of disqualification of opposing

counsel, such motions can be misused for delay or to exert inappropriate leverage to

force a settlement.” Id. “The law strongly discourages the use of motions to disqualify as


                                             2
tactical weapons in litigation.” Id.

       The movant bears the burden of proof on a disqualification motion. In re EPIC

Holdings, Inc., 985 S.W.2d 41, 60 (Tex. 1998) (orig. proceeding); Smith v. Abbott, 311

S.W.3d 62, 73 (Tex. App.—Austin 2010, pet. denied). “To prevent the abusive filing of

such a motion for tactical reasons, the court must carefully evaluate the motion and record

to determine if disqualification is warranted.” In re Nitla S.A. de C.V., 92 S.W.3d at 422.

The trial court “must strictly adhere to an exacting standard” in ruling on disqualification

motions. NCNB Tex. Nat’l Bank v. Coker, 765 S.W.2d 398, 399 (Tex. 1989) (orig.

proceeding); see Spears v. Fourth Ct. of Apps., 797 S.W.2d 654, 656 (Tex. 1990) (orig.

proceeding).

       We review the trial court’s ruling for abuse of discretion. See In re Sanders, 153

S.W.3d 45, 57 (Tex. 2004) (orig. proceeding) (per curiam); BP Am. Prod. Co. v. Zaffirini,

419 S.W.3d 485, 514 (Tex. App.—San Antonio 2013, pet. denied); In re Tex. Windstorm

Ins. Ass’n, 417 S.W.3d at 129. “[A] trial court’s decision regarding disqualification, based

on a careful, thorough consideration of all the evidence, is entitled to great deference by

an appellate court.” In re Thetford, 574 S.W.3d 362, 365 (Tex. 2019) (orig. proceeding).

“Mandamus is appropriate to correct an erroneous order disqualifying counsel because

there is no adequate remedy by appeal.” In re Sanders, 153 S.W.3d at 56; see In re EPIC

Holdings, Inc., 985 S.W.2d at 54 (concluding that an appeal of a ruling on attorney

disqualification does not adequately remedy the injury suffered by the party whose

counsel was disqualified).

       “Lawyers who violate the conflict-of-interest rules must be disqualified because


                                             3
there is an irrebuttable presumption that a lawyer obtains a client’s confidential

information during representation.” In re Thetford, 574 S.W.3d at 373 (citing In re

Columbia Valley Healthcare Sys., L.P., 320 S.W.3d 819, 824 (Tex. 2010) (orig.

proceeding)). “Although the attorney will not be presumed to have shared that information

with his current client, the ‘appearance of impropriety’ demands that the trial court

disqualify counsel.” Id. (citing NCNB Tex. Nat’l Bank, 765 S.W.2d at 400).

       Rule 1.09 of the Texas Disciplinary Rules of Professional Conduct deals with

conflicts of interest that arise in connection with former clients. In relevant part, Rule 1.09

states that: “Without prior consent, a lawyer who personally has formerly represented a

client in a matter shall not thereafter represent another person in a matter adverse to the

former client . . . if it is the same or a substantially related matter.” TEX. DISCIPLINARY R.

PROF’L CONDUCT 1.09(a)(3), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G app. A.

According to the supreme court:

       The rules do not define “substantially related.” According to the comments,
       “it primarily involves situations where a lawyer could have acquired
       confidential information concerning a prior client that could be used either
       to that prior client’s disadvantage or for the advantage of the lawyer’s
       current client or some other person.” We have held that matters are
       substantially related when the similarity of the facts involved “creates a
       genuine threat that confidences revealed to [the client’s] former counsel will
       be divulged to his present adversary.” Neither conclusory statements of
       similarities nor facial similarities will suffice—the movant must delineate
       specific facts that tie the former and current representations together. But
       while producing specific overlapping facts is necessary to show substantial
       relation, it is not sufficient. The test is whether those facts create “a genuine
       threat of disclosure.”

In re Thetford, 574 S.W.3d at 374 (footnotes omitted); see In re Fenenbock, 621 S.W.3d

724, 734–35 (Tex. App.—El Paso 2020, orig. proceeding [mand. denied]).


                                              4
       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest Sally Bracewell, relator’s reply, the record, and

the applicable law, is of the opinion that relator has not established his right to relief. Given

the irrebuttable presumption that a lawyer obtains a client’s confidential information during

representation, the substantially related nature of the cases, the appearance of

impropriety, and the great deference that we owe to the trial court’s determination, we

conclude that extraordinary relief must be denied. See, e.g., In re Thetford, 574 S.W.3d

at 373; NCNB Tex. Nat’l Bank, 765 S.W.2d at 400. Accordingly, we lift the stay previously

imposed in this cause. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”). We deny the

petition for writ of mandamus. We likewise deny Sally’s “Motion to Disqualify Entire Dale

& Klein L.L.P. [Law Firm] as Appellate Counsel.”

                                                                   DORI CONTRERAS
                                                                   Chief Justice

Delivered and filed on the
8th day of June, 2022.




                                               5